Citation Nr: 9908484	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
November 1978.  By rating action dated in September 1996 the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, denied entitlement to service connection for 
residuals of a right knee injury.  Service connection was 
granted for residuals of a fracture of the proximal phalanx 
of the right fifth finger, rated noncompensable.  The veteran 
appealed from the denial of service connection and from the 
evaluation assigned for the right fifth finger disability.  
In June 1988 the veteran participated in a video conference 
with a member of the Board of Veterans' Appeals (Board).  The 
case is now before the Board for appellate consideration.  


REMAND

The veteran's service medical records reflect that he was 
seen in July 1977 with a complaint of right knee pain.  It 
was reported that he had injured the knee in an automobile 
accident in 1976.  Examination showed tenderness on each side 
of the patella but no swelling or instability.  An X-ray 
study reportedly showed no abnormality.  He was again seen 
later in July 1977 and there was a full range of motion of 
the knee without swelling or warmth.  It was indicated that 
there was no evidence of joint damage but there was possible 
traumatic arthritis.  When the veteran was examined for 
separation from service in November 1978 there was no 
reference to a right knee condition.  There was also no 
reference to a right knee condition when he was examined in 
connection with Reserve training duty in January 1983.



The veteran's initial claim for VA disability benefits was 
submitted in May 1996.

The veteran was hospitalized at a VA medical center in April 
and May 1996 for conditions including possible sinusitis.  
There were no findings regarding the right knee or right 
fifth finger disability.  A VA outpatient treatment record 
dated in July 1997 reflects that the veteran was seen for 
problems involving the left foot.  

The record reflects that the veteran was scheduled for VA 
examinations in November 1997 and April 1998 and failed to 
report for the examinations.  However, the veteran indicated 
that he had been working at the time of the November 1997 
examination and was unable to report for the examination and 
that he had had a back spasm in April 1998 and was, 
therefore, unable to report for that examination.  

During the course of the video conference in June 1988, the 
veteran indicated that he had been receiving treatment for 
his right fifth finger condition and right knee disability at 
the VA Medical Center, Cleveland (Wade Park).  He reported 
that he had been receiving the treatment since December 1996 
and prior to that time he had treated himself with over-the-
counter medication.  

The veteran further related that he was taking pain pills for 
his right fifth finger condition.  He stated that the motion 
of his finger was not full and that on occasion he had to 
manually open his hand.  He reported that on occasion the 
pain went through his hand and into his elbow.  He reported 
that he was weaker in his right hand.  He indicated that he 
had had an operation performed for the right fifth finger at 
the Meridia Hospital, Warrensville, Ohio.  

The veteran further related that he had initially injured his 
right knee while performing physical training during service 
and had later injured the knee during a soccer game when he 
fell, striking his knee against a water sprinkler.  He 
reported that he had been given crutches and placed on light 
duty.  He stated that he currently had pain, swelling and 
arthritis of the knee.  He indicated that the knee had given 
way on him on several occasions.  He related that the VA was 
going to schedule him for another examination but he had not 
been given the date of the examination.  

On the basis of the present record, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The VA Medical Center, Cleveland 
(Wade Park), should be contacted and 
asked to provide all records of treatment 
of the veteran for his right fifth finger 
disability or right knee condition from 
December 1996 to the current time.  Any 
such records obtained should be 
associated with the claims file.  

2.  The regional office should also 
contact the Meridia Hospital, 
Warrensville, Ohio, and request that that 
facility provide copies of records of 
treatment of the veteran for his right 
fifth finger disability at that facility.  
Those records should also be included 
with the claims file.  

3.  The veteran should then be afforded a 
special orthopedic examination in order 
to determine the presence, if at all, of 
any right knee disability and also the 
nature and severity of the veteran's 
service-connected right fifth finger 
fracture residuals.  All indicated 
special studies, including X-ray studies 
of the right knee and right fifth finger 
should be conducted.  To the extent 
possible, the examiner should express an 
opinion as to the etiology of any right 
knee condition found, including whether 
any such condition is related to the 
right knee condition for which the 
veteran was treated during active 
service.  The claims file is to be made 
available to the examiner for review 
prior to conducting the examination.  

4.  The veteran's case should then be 
reviewed by the regional office.  If the 
determination regarding either of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


